IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0363-08



GREGORY EARL POLLARD, Appellant
v.
THE STATE OF TEXAS




MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)
KERR COUNTY




                      Per curiam.


O R D E R
           Appellant was convicted of retaliation in the 198th Judicial District Court of Kerr
County.  The court assessed punishment at confinement for twenty years.  The court of
appeals reversed and remanded, holding that it was error to admit evidence of Appellant’s
prior murder conviction.  Pollard v. State, 255 S.W.3d 184 (Tex. App. – San Antonio,
Jan. 30, 2008).  The State has filed a petition for discretionary review with this Court.  
           Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
Accordingly, bail is hereby set in the amount of $25,000.00, and it is ORDERED that the
trial court order Appellant released from confinement assessed in this cause upon the
posting of bail.  Any sureties must be approved by the trial court.
           IT IS SO ORDERED this the 26th day of January, 2009.
 
DO NOT PUBLISH